DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on February 16, 2022 has been entered. Claims 1, 8 and 15 have been amended. Claims 1-20 are currently pending in the application. 
Response to Arguments
35 U.S.C 103
	Regarding independent claims 1, 8, and 15, Applicant argues that the Hinman in view of Bliss fails to disclose “the event data comprises the event data comprises “an asset parameter descriptive of a condition of the at least one asset".
	Examiner has carefully considered Applicant’s argument and respectfully disagrees. In response to the preceding argument examiner respectfully submits that Hinman discloses the above limitation. Examiner interprets from Hinman that ([0069] real time alarms and events may be generated by the components of the CPV array and transmitted to the central backend management system. The information transmitted by the SPC 310 may include, for example, total global horizontal irradiance or direct normal insolation (DNI), total global radiation, air temperature, wind speed, cloud conditions, precipitation, ambient temperature at the SCP, AC power, DC power, AC/DC current, AC/DC Voltages, I/V curves coming from an operational model to detect potential problems with the photovoltaic cell array, paddle angles, video camera images of the solar site, GPS coordinates, etc). The information collected at a solar site including “AC power, DC power, AC/DC current, AC/DC Voltages, I/V curves coming from an operational model to detect potential problems with the photovoltaic cell array, paddle angles” describes the current state of individual components (assets) at the solar site. The information sent including current, voltages and IV curve may represent how much power a solar cell may be generated and therefore may be interpreted as “an asset parameter descriptive of a condition of the at least one asset”. 
	 Further regarding claim 1, Applicant argues that Hinman in view of Bliss fails to disclose “when the asset maintenance record corresponding to the at least one asset does not exist in the asset repository indicating the at least one asset has no previous asset configuration within the industrial plant”. In response the claimed diagnostic contextualization component “automatically creates a new asset identification record corresponding to the particular at least one asset”.
	Examiner has carefully considered Applicant’s argument and respectfully disagrees. Taking a look at the discovery system disclosed by Bliss, ([0111] if the newly discovered compatibility data pertains to one or more devices that were not previously represented in the compatibility data set 110, the indexing component 208 will create entries for the new devices), it is clear that the indexing component creates a new entry (a new asset identification record) for any new devices discovered. New devices that have not been discovered would not exist in the current indexing system and therefore a new entry is made for any new devices that are discovered. From the foregoing, the Examiner maintains the rejection over Hinman in view of Bliss.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-11, 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hinman (U.S Pub # 20120158205) in view of Bliss (U.S Pub # 20160330082).
With regards to claim 1, Hinman discloses a computer implemented asset monitoring system comprising: 
an asset repository storing asset-related data, the asset-related data being related to a plurality of assets of an industrial plant, the asset-related data stored in the asset repository comprising asset maintenance records corresponding to the plurality of assets for which the asset-related data is stored ([0034] a central backend management system may be coupled to the network and configured to enable users to control and manage solar sites from anywhere over the network); 
a service interface coupled to the asset repository ([0034] enable users to control and manage); and 
a diagnostic contextualization component coupled to the asset repository via the service interface and configured for: 
receiving, via the service interface, event data relating to at least one asset, wherein the event data comprises an asset parameter descriptive of a condition of the at least one asset ([0069] real time alarms and events may be generated by the components of the CPV array and transmitted to the central backend management system. The information transmitted by the SPC 310 may include, for example, total global horizontal irradiance or direct normal insolation (DNI), total global radiation, air temperature, wind speed, cloud conditions, precipitation, ambient temperature at the SCP, AC power, DC power, AC/DC current, AC/DC Voltages, I/V curves coming from an operational model to detect potential problems with the photovoltaic cell array, paddle angles, video camera images of the solar site, GPS coordinates, etc); 
accessing, via the service interface, the asset-related data in the asset repository based upon the received event data ([0069-0070] the central backend management system may be configured to maintain information related to the events, alarms and alerts with a historical set of data for each. Allow for better trend analysis); 
generating an event-based data set based upon the accessed asset-related data ([0070] current information generated by and/or collected from the individual components of the solar site along with all of the historical information from those components may be maintained); 
determining, based upon a comparison of the accessed asset-related data in the asset repository to the received event data, when an asset maintenance record corresponding to the at least one asset exists in the asset repository indicating the at least one asset has a previous asset configuration within the industrial plant ([0070] current information along with all the historical information from those components);
the generated event-based data set ([0069] the event based data), and 
rendering the new asset identification record in the asset repository in a configuration consistent with the plurality of assets of the industrial plant ([0058] central backend management system may identify the new CPV array and upload its relevant information).
Hinman does not disclose however Bliss discloses:
determining when the asset maintenance record corresponding to the at least one asset does not exist in the asset repository indicating the at least one asset has no previous asset configuration within the industrial plant ([0091] when the discovery agent discovers a new data source during traversal of the plant network. [0111] if the newly discovered compatibility data pertains to one or more devices that were not previously represented in the compatibility data set); 
in response to the determining, when the asset maintenance record corresponding to the at least one asset is determined to not exist in the asset repository, automatically creating a new asset identification record corresponding to the at least one asset, the new asset identification record comprising ([0111] the indexing component will create entries for the new devices): 
additional asset-related data collected, via the service interface, from the at least one asset, wherein the additional asset-related data is collected based on asset identification data identifying the at least one asset (Bliss [0091] data such as the industrial controller’s digital product signature.. etc).
	It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have combined the system of Hinman by the discovery system of Bliss to discover new data sources when they are available.
	One of ordinary skill in the art would have been motivated to make this modification in order to gather system configuration information from one or more industrial automation devices using a discovery component (Bliss [0045]).
	Claim 8 and 15 correspond to claim 1 and are rejected accordingly.
	With regards to claim 2, Hinman further discloses:
wherein the diagnostic contextualization component is further configured to maintain the at least one asset having the previous asset configuration by combining the accessed asset-related data with the received event data to create an updated asset maintenance record corresponding to the at least one asset having the previous asset configuration ([0070] current information generated by and/or collected along with all of the historical information of the components).
Claims 9 and 16 correspond to claim 2 and are rejected accordingly.
With regards to claim 3, Hinman does not disclose however Bliss discloses:
wherein the diagnostic contextualization component is further configured to store the asset maintenance record corresponding to the at least one asset having the previous asset configuration in a history and incrementing an asset record version corresponding to the updated asset maintenance record ([0055] indexing based on version which is the firmware or software version installed on the device. Drop-down window to select a particular version).
	It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have combined the system of Hinman by the discovery system of Bliss to discover new data sources when they are available.
	One of ordinary skill in the art would have been motivated to make this modification in order to gather system configuration information from one or more industrial automation devices using a discovery component (Bliss [0045]).
	Claims 10 and 17 correspond to claim 3 and are rejected accordingly.
	Wwith regards to claim 4, Hinman does not disclose however Bliss discloses:
wherein the asset identification data contains one or more fields, and wherein combining the accessed asset-related data with the received event data comprises updating each of the fields of the asset identification data that differs from the previous asset configuration with the received event data ([0055] changing either of the series or version information will cause the compatibility status information displayed on the grid to be updated to reflect he modification).
	It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have combined the system of Hinman by the discovery system of Bliss to discover new data sources when they are available.
	One of ordinary skill in the art would have been motivated to make this modification in order to gather system configuration information from one or more industrial automation devices using a discovery component (Bliss [0045]).
	Claim 11 and 18 correspond to claim 4 and are rejected accordingly.
	With regards to claim 6, Hinman further discloses:
wherein the event data comprises an alert descriptive of an alert condition of the at least one asset, and wherein the diagnostic contextualization component is further configured for combining the accessed asset-related data with the event data to generate an alert log entry in the asset maintenance record, the alert log entry comprising at least one of ([0069] real time alarms and events may be generated by components and transmitted to the centr4al backend management system): 
data describing a mitigated state of the alert; 
data associating the at least one asset with an active alert related thereto ([0069] real time alarm generated by the CPV array); and 
data associating the at least one asset with an alert resolution profile related thereto.
Claims 13 and 19 correspond to claim 6 and are rejected accordingly.
With regards to claim 7, Hinman does not disclose however Bliss discloses:
wherein the service interface further comprises a set of service interfaces configured to parse at least one of the following from the asset-related data: 
implementation data related to implementing one or more asset maintenance services natively on the asset; and 
data related to transforming the alert into a protocol-specific format ([0081] in order to unify disparate heterogeneous data under a common platform for collective analysis, the discovery agents can transform the collected data to a format understandable by the indexing system).
	It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have combined the system of Hinman by the discovery system of Bliss to discover new data sources when they are available.
	One of ordinary skill in the art would have been motivated to make this modification in order to gather system configuration information from one or more industrial automation devices using a discovery component (Bliss [0045]).
	Claim 14 corresponds to claim 7 and is rejected accordingly.
Claims 5, 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hinman (U.S Pub # 20120158205) in view of Bliss (U.S Pub # 20160330082) and in further view of Raeth (U.S Pub # 20030065409).
With regards to claim 5, Hinman does not disclose however Raeth discloses:
wherein the description of the condition of the at least one asset comprises a diagnostic bit set descriptive of the condition ([0315] set of bits that represents events of interest).
	It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the systems of Hinman and Bliss by the system of Raeth to represent the condition of an asset using a set of bits.
	One of ordinary skill in the art would have been motivated to make this modification in order to detect events of interest from a stream of data (Raeth [0002]).
	Claims 12 and 20 correspond to claim 5 and are rejected accordingly.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
                                                                                                                                                                                             
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY WU whose telephone number is (571)272-2033. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on 5712703750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.W./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166